id office uilc cca_2011102510075726 -------------- number release date from ----------------- sent tuesday date am to ------------------ cc subject offset after filing of release of lien hi -------- i agree a release of a lien does not by itself affect the existence of a tax_liability the tax_liability legally exists independent of any procedural action on the part of the service an snod prepared by the service may show a tax_liability exists rev_rul which means the liability may be collected by offset without any assessment notice_and_demand or secret_lien a bal due return filed by a taxpayer shows a tax_liability exists as well so the tax_liability for the release year may be offset with another year’s overpayment even though to otherwise collect for the year of release the service might have to issue an snod eg if an assessment based on the amount shown on return was abated after a substantive but now clearly mistaken determination the offset isn't a levy action if a cdp levy or lien action was pending in tax_court for a liability year a subsequent offset with another year’s overpayment would result in the dismissal of case - because there’s no unpaid tax_liability upon which the proposed levy or a lien could be based - without the court questioning the offset 126_tc_1
